DETAILED ACTION
This office action is in response to the application filed on 05/24/2021. Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number JP: 2018-248322 filed on 12/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “partial definition degree information” is not the defined in the claimed language, for purposes of examination the term “partial definition degree information” will be interpreted as spatial information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (US 2020/0111236) in view of Hu (US 2019/0236373).

Regarding claim 1, Tourapis discloses the following claim limitations: an information processing apparatus comprising: a file generating section that generates a file including spatial positional information (Tourapis, paragraph 77 discloses spatial information of points of a point cloud included in a compressed point cloud may be generated by a spatial information generator, such as spatial information generator 222),
indicating spatial positions of respective pieces of partial Point Cloud data that represent individual parts into which Point Cloud data is segmented when the Point Cloud data is encoded on a three-dimensional structure base to generate encoded Point Cloud data streams (Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud).
	Tourapis does not explicitly disclose the following claim limitations: and grouping information that groups the partial Point Cloud data.
	However, in the same field of endeavor Hu discloses more explicitly the following: and grouping information that groups the partial Point Cloud data (Hu, paragraph 97 discloses grouping point cloud slices in relative coordinate system into two slice sets based on the sliced plane perpendicular to the x-axis or the y-axis, the two slice sets are perpendicular to each another and their vertical intersecting contour lines divides the scene 3D model into meshes, each mesh is assigned the corresponding image data/information which was acquired at the same location).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Tourapis with Hu to create the point cloud spatial information system of Tourapis with grouping point cloud slices.
	The reasoning being is to provide a data transmission system of safety patrol on construction project site based on “internet plus” (Hu, paragraph 4).
 
	Regarding claim 2, Tourapis and Hu discloses the information processing apparatus according to claim 1, wherein the file generated by the file generating section further includes direction corresponding information indicating a direction required to display the partial Point Cloud on a basis of a local coordinate system of the Point Cloud data (Tourapis, paragraph 42 discloses LIDAR systems, 3-D cameras, 3-D scanners, etc., and such sensor devices may capture spatial information, such as X, Y, and Z coordinates for points in a view of the sensor devices. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local reference point, such as a sensor location).

	Regarding claim 3, Tourapis and Hu discloses the information processing apparatus according to claim 2, wherein the file generated by the file generating section further includes the spatial positional information that is changed dynamically (Tourapis, paragraph 42 discloses LIDAR systems, 3-D cameras, 3-D scanners, etc., and such sensor devices may capture spatial information, such as X, Y, and Z coordinates for points in a view of the sensor devices. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local reference point, such as a sensor location i.e. if the spatial information is changed then an updated spatial data would be provided).

	Regarding claim 4, Tourapis and Hu discloses the information processing apparatus according to claim 2, wherein the file generated by the file generating section further includes the direction corresponding information that is changed dynamically (Hu, paragraph 56 discloses assigning image information to the meshes, that is, in the relative coordinate system, superimposing the images on each slice set in the same direction, as images in the same direction in the same relative coordinate are coincident). 

(Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud… in addition Chang, paragraph 63 discloses the partition may be any unit generated from partitioning of point cloud information. For example, it may be a tile, a tile group, or a brick).

	Regarding claim 9, Tourapis and Hu discloses an information processing method comprising: by an information processing apparatus, generating a file including spatial positional information (Tourapis, paragraph 77 discloses spatial information of points of a point cloud included in a compressed point cloud may be generated by a spatial information generator, such as spatial information generator 222),
indicating spatial positions of respective pieces of partial Point Cloud data that represent individual parts into which Point Cloud data is segmented when the information processing                 
(Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud), 
   and grouping information that groups the partial Point Cloud data (Hu, paragraph 97 discloses grouping point cloud slices in relative coordinate system into two slice sets based on the sliced plane perpendicular to the x-axis or the y-axis, the two slice sets are perpendicular to each another and their vertical intersecting contour lines divides the scene 3D model into meshes, each mesh is assigned the corresponding image data/information which was acquired at the same location).

	Regarding claim 10, Tourapis and Hu discloses an information processing apparatus comprising: an encoding section that generates partial definition degree information (Examiner’s note: the term “partial definition degree information” will be interpreted as spatial information; Tourapis, paragraph 77 discloses spatial information of points of a point cloud included in a compressed point cloud may be generated by a spatial information generator, such as spatial information generator 222),
(Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud),
wherein the encoding section generates directional information indicating a direction pointing to an area of a relatively high image quality in a local coordinate system of the Point Cloud data, on a basis of the partial definition degree information  (Hu, paragraph 56 discloses assigning image information to the meshes, that is, in the relative coordinate system, superimposing the images on each slice set in the same direction, as images in the same direction in the same relative coordinate are coincident).

	Regarding claim 11, Tourapis and Hu discloses the information processing apparatus according to claim 10, further comprising: a file generating section that generates a file including the partial definition degree information and the directional information generated by the encoding section (Examiner’s note: the term “partial definition degree information” will be interpreted as spatial information; Tourapis, paragraph 77 discloses spatial information of points of a point cloud included in a compressed point cloud may be generated by a spatial information generator, such as spatial information generator 222).
(Examiner’s note: the term “partial definition degree information” will be interpreted as spatial information; Tourapis, paragraph 77 discloses spatial information of points of a point cloud included in a compressed point cloud may be generated by a spatial information generator, such as spatial information generator 222),
representing definition degrees of encoded parts when the information processing apparatus encodes Point Cloud data on a three-dimensional structure base to generate encoded data streams (Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud),
wherein directional information indicating a direction pointing to an area of a relatively high image quality is generated in a local coordinate system of the Point Cloud data, on a basis of the partial definition degree information (Hu, paragraph 56 discloses assigning image information to the meshes, that is, in the relative coordinate system, superimposing the images on each slice set in the same direction, as images in the same direction in the same relative coordinate are coincident).

Claims 5, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (US 2020/0111236) in view of Hu (US 2019/0236373) and in further view of Lee (US 2020/0153885).

	Regarding claim 5, Tourapis and Hu discloses the claimed invention as outlined above in claim 1.
	Tourapis and Hu do not explicitly disclose the following claim limitations: wherein the file generated by the file generating section includes a file having a DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) or ISOBMFF (ISO Base Media File Format) structure.
	However, in the same field of endeavor Lee discloses more explicitly the following: 
wherein the file generated by the file generating section includes a file having a DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) or ISOBMFF (ISO Base Media File Format) structure (Lee, paragraph 554 discloses the decapsulation (file/segment decapsulation) processor may decapsulate the point cloud data received in the form of a file from the reception processor. The decapsulation processor may decapsulate files according to ISOBMFF or the like, and may acquire a point cloud bitstream or point cloud-related metadata (or a separate metadata bitstream).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Tourapis and Hu with Lee to create the system of Tourapis and Hu as outlined above with a decapsulation processor that decapsulate files according to ISOBMFF.


	Regarding claim 12, Tourapis, Hu and Lee discloses the information processing apparatus according to claim 11, wherein the file generated by the file generating section includes a file having a DASH MPD or ISOBMFF structure (Lee, paragraph 554 discloses the decapsulation (file/segment decapsulation) processor may decapsulate the point cloud data received in the form of a file from the reception processor. The decapsulation processor may decapsulate files according to ISOBMFF or the like, and may acquire a point cloud bitstream or point cloud-related metadata (or a separate metadata bitstream).

Regarding claim 13, Tourapis, Hu and Lee discloses the information processing apparatus according to claim 12, wherein the file generated by the file generating section further includes linking information of partial Point Cloud data pieces that are made high in definition in combination, with regard to partial Point Cloud data pieces representing individual parts into which the Point Cloud data is segmented (Lee, paragraph 117 discloses data encoder can encode regions including a region indicated by the viewport information with higher quality (UHD) than other regions).


	Regarding claim 14, Tourapis, Hu and Lee discloses the information processing apparatus according to claim 13, wherein the file generated by the file generating section further (Examiner’s note: the term “partial definition degree information” will be interpreted as spatial information; Tourapis, paragraph 77 discloses spatial information of points of a point cloud included in a compressed point cloud may be generated by a spatial information generator, such as spatial information generator 222),

	Regarding claim 15, Tourapis, Hu and Lee discloses the information processing apparatus according to claim 11, wherein the file generated by the file generating section further includes rendering information for rendering low-definition ones of the parts (Lee, paragraph 83 discloses captured 360 video is transmitted through a series of processes, and a reception side can process received data into the original 360 video and render the 360 video).

	Regarding claim 16, Tourapis, Hu and Lee discloses the information processing apparatus according to claim 15, wherein the file generated by the file generating section further includes subjective quality increasing rendering information indicating a rendering process required to increase different subjective qualities of the respective parts (Lee, paragraph 97 discloses the rendering process may refer to a process of rendering and displaying the image/video data re-projected on the 3D space. Re-projection and rendering may be collectively represented as rendering on a 3D mode. The image/video re-projected (or rendered) on the 3D model may have a form t1030 as shown in the figure. The form t1030 corresponds to a case in which the image/video data is re-projected on a spherical 3D model. A user can view a region of the rendered image/video through a VR display or the like).
(Lee, paragraph 554 discloses the decapsulation (file/segment decapsulation) processor may decapsulate the point cloud data received in the form of a file from the reception processor. The decapsulation processor may decapsulate files according to ISOBMFF or the like, and may acquire a point cloud bitstream or point cloud-related metadata (or a separate metadata bitstream).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (US 2020/0111236) in view of Hu (US 2019/0236373) and in further view of Chang (US 2021/0304354).

Regarding claim 6, Tourapis and Hu discloses the claimed invention as outlined above in claim 1.
	Tourapis and Hu do not explicitly disclose the following claim limitations: wherein the parts include a brick representing a collection of points that can independently be encoded and decoded in the Point Cloud data, and the file generated by the file generating section further includes information linking spatial positional information of the brick in units of data of the brick in the Point Cloud data streams.
	However, in the same field of endeavor Chang discloses more explicitly the following: wherein the parts include a brick representing a collection of points that can independently be (Chang, paragraph 63 discloses the partition may be any unit generated from partitioning of point cloud information. For example, it may be a tile, a tile group, or a brick).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Tourapis and Hu with Chang to create the system of Tourapis and Hu as outlined above with partitioning of point cloud information brick unit.
	The reasoning being is to provide an encoding/decoding method and apparatus capable of performing parallel processing on a point cloud (Chang, paragraph 6).


	Regarding claim 7, Tourapis, Hu and Chang discloses the information processing apparatus according to claim 1, wherein the partial Point Cloud data includes a brick representing a collection of points that can independently be encoded and decoded in the Point Cloud data, and the file generated by the file generating section further includes information linking spatial positional information of the brick in units of data of the brick in streams of the partial Point Cloud data (Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud… in addition Chang, paragraph 63 discloses the partition may be any unit generated from partitioning of point cloud information. For example, it may be a tile, a tile group, or a brick).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481